t c memo united_states tax_court francis j and jeanne m vlock petitioners v commissioner of internal revenue respondent docket no filed date frank w pechacek jr and jamie l cox for petitioners james a kutten and stephen a haller for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 a on petitioners’ federal_income_tax tax 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number big_number accuracy-related_penalty under sec_6662 dollar_figure dollar_figure dollar_figure the issues remaining for decision are are petitioners entitled to deduct under sec_162 for each of their taxable years through certain amounts that petitioner francis j vlock paid to a certain corporation we hold that they are not are petitioners entitled to deduct under sec_162 for their taxable_year certain amounts that they claim petitioner francis j vlock paid to two of their children for services rendered we hold that they are not are petitioners liable for each of their taxable years through for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found except as stated herein at the time petitioners filed the petition in this case they resided in nebraska mr vlock’s insurance_business from at least to the time of the trial in this case petitioner francis j vlock mr vlock served as an insurance representative of one or more insurance_companies as an insur- ance representative mr vlock sold insurance and certain other financial products such as variable annuities and other securi- ties in several states from to the time of the trial in this case mr vlock primarily represented new york life insur- ance co new york life from to the time of the trial in this case mr vlock was an independent_contractor of new york life and operated his business mr vlock’s insurance_business as a sole_proprietorship from until petitioner jeanne m vlock ms vlock spent most of her time raising and caring for petitioners’ four children before ms vlock had been involved sporadically in mr vlock’s insurance_business and had occasionally provided certain unidentified services to mr vlock’s insurance_business in date mr vlock underwent hip surgery which re- quired him to spend several months recovering in order to maintain mr vlock’s insurance_business during that period of recovery mr vlock worked primarily at petitioners’ personal 2in referring to mr vlock the record refers interchange- ably to francis j vlock f joseph vlock joseph vlock and joe vlock residence at south 167th circle omaha nebraska petitioners’ residence in mr vlock and new york life entered into a contract whereby mr vlock became a so-called district agent of new york life as such mr vlock inter alia was responsible for hiring training and developing individuals to become agents for new york life agents-in-training in exchange for his services as a district agent mr vlock was entitled to certain commis- sions on the sales of new york life_insurance products by the agents-in-training mr vlock treated the agents-in-training that he hired in his capacity as a new york life district agent as independent contractors starting around mr vlock acquired as clients approxi- mately big_number to big_number individuals additional clients who had been clients of certain other agents of new york life who had died or retired those additional clients nearly doubled the total number of clients of mr vlock’s insurance_business while mr vlock was recovering from his hip surgery and was acquiring the additional clients he decided that he needed additional assistance in order to maintain and improve mr vlock’s insurance_business around or mr vlock discussed with ms vlock whether she was willing to become more involved in mr vlock’s insurance_business in order to assist him in servicing additional clients and obtaining new clients ms vlock was open to that possibility because petitioners’ children no longer required her full-time care and attention at a time between around mid-2000 and the end of petitioners agreed that ms vlock was to provide to mr vlock certain assistance in marketing mr vlock’s insurance_business and servicing its clients from through the summer of mr vlock operated mr vlock’s insurance_business in office space that he leased pincite dodge street omaha nebraska dodge street office in the summer of mr vlock terminated the lease with respect to that office and moved mr vlock’s insurance_business to office space that new york life owned at valmont plaza omaha nebraska during through the years at issue mr vlock employed at least one or more of the following individuals in mr vlock’s insurance_business paul jensen shirley schmidt and kiran khajuria during those years those employees performed their respective duties for mr vlock’s insurance_business at the dodge street office paul jensen whom mr vlock employed on a full-time basis during and part of served as a receptionist for mr vlock’s insurance_business and also was responsible for perform- ing certain administrative and secretarial tasks for that busi- ness those tasks included scheduling certain appointments for mr vlock creating files for certain new clients and certain prospective clients managing interns that mr vlock hired maintaining office equipment used at the dodge street office and preparing newsletters and other mailings during and mr vlock paid to paul jensen total wages of dollar_figure and dollar_figure respectively and reported those amounts in forms w-2 wage and tax statements forms w-2 that he issued to him for those respective years shirley schmidt whom mr vlock employed on a part-time basis during each of the years at issue was responsible for performing certain administrative and financial tasks for mr vlock’s insurance_business those tasks included payroll administration handling certain calls from clients preparing disclosure documents and compliance materials processing checks executing wire transfers and conducting certain other financial transactions and preparing certain tax reporting materials such as forms w-2 and forms 1099-misc miscellaneous income forms 1099-misc during and mr vlock paid to shirley schmidt total wages of dollar_figure dollar_figure and dollar_figure respectively and reported those amounts in forms w-2 that he issued to her for those respective years in addition to paying those wages to shirley schmidt mr vlock paid her total nonemployee compensation of dollar_figure dollar_figure and dollar_figure during and respectively and reported those amounts in forms 1099-misc that he issued to her for those respective years kiran khajuria whom mr vlock employed on a part-time basis during was responsible for performing various tasks for mr vlock’s insurance_business those tasks included maintaining prospectuses for the various financial products that mr vlock sold to clients maintaining computer equipment at the dodge street office installing software on the computer system utilized at the dodge street office and backing up that computer system and maintaining all backup files during mr vlock paid to kiran khajuria total wages of dollar_figure and reported that amount in form_w-2 that he issued to that individ- ual for that year during and mr vlock also hired richard ness and joaquin wilwayco to provide services to mr vlock’s insurance_business as independent contractors during those years richard ness assisted mr vlock’s insurance_business with inter alia training staff and identifying and developing new markets for that business’s insurance and financial products during and mr vlock paid to richard ness total nonemployee compensation of dollar_figure and dollar_figure respectively and reported those amounts in forms 1099-misc that he issued to him for those respective years during joaquin wilwayco provided to mr vlock’s insurance_business certain software training and assisted mr vlock with certain presentations and educational seminars during mr vlock paid to joaquin wilwayco total nonemployee compensation of dollar_figure and reported that amount in form 1099-misc that he issued to him for that year from through date ms vlock worked to hours per week performing a number of services for mr vlock’s insurance_business those services included preparing and distributing materials relating to certain seminars and certain programs that mr vlock’s insurance_business offered to its clients and potential clients organizing speakers venues itineraries and other logistics for those seminars and those programs receiving and processing certain calls from some clients of mr vlock’s insurance_business regarding their ac- counts sorting mail delivered to petitioners’ residence between personal mail and mail relating to mr vlock’s insurance_business scheduling for mr vlock certain appointments with some clients and some potential clients of mr vlock’s insurance_business arranging and tracking certain medical appointments for some clients of mr vlock’s insurance_business where such appointments were prerequisites in order to buy certain insurance products handling home entertainment and hospitality for certain clients of mr vlock’s insurance_business processing certain claims for benefits and entering into mr vlock’s insurance business’s database system certain account information for some of the additional clients and organizing and maintaining relevant files with respect to those clients beginning in date ms vlock reduced the number of hours that she worked each week for mr vlock’s insurance_business to about hours mr vlock prepared the following documents with respect to mr vlock’s insurance_business a document dated date and entitled annual business plan for joe vlock clu chfc associates south circle omaha ne date annual business document a document dated date and entitled annual business plan for joe vlock clu chfc associates south circle omaha ne date annual business document and a document dated date and entitled business plan f joseph vlock clu chfc richard l ‘rick’ ness lutcf new york life date annual business document we shall refer collectively to the date annual business document the date annual business document and the date annual business document as the vlock insurance_business annual business documents the second page of the date annual business docu- ment date annual business document second page was entitled joe vlock business plan performed by vlock hammond and stated specific goals for chairman’s council recreation time family education consistent growth prioritize phone list keep notes in file neat clean up files workable plan creative time time management the date annual business document second page was the only page on which mr vlock referred in the date annual business document to vlock hammond in the date annual business document mr vlock did not set forth any spe- cific goals that he expected vlock and hammond to accomplish or any specific tasks that he expected vlock and hammond to perform with respect to mr vlock’s insurance_business in the date annual business document mr vlock did not refer to vlock and hammond instead mr vlock referred in that document to jeanne ie ms vlock the following four 3we believe that the reference to vlock hammond is to vlock and hammond inc discussed below we shall refer to vlock and hammond inc as vlock and hammond times in a section entitled opportunities mr vlock stated that jeanne is committed to co-ordinate all marketing and case preparation and public relations with clients in a section entitled threats mr vlock asked can joe jeanne work together and in a section entitled key strategies for planning year mr vlock stated a that he was to spend hours with jeanne coordinating monthly seminars case presenta- tions and client appreciation workshops and b jeanne to coordinate center of influence appointments mr vlock did not indicate in the date annual business document that the four references in that document to jeanne were to ms vlock acting on behalf of vlock and hammond nor did mr vlock refer in the date annual business document to jeanne in such a way as to establish that if and when ms vlock were to perform services for mr vlock’s insurance_business she would be acting on behalf of vlock and hammond mr vlock did not refer to vlock and hammond or to ms vlock in the date annual business document in that document mr vlock set forth goals and objectives for mr vlock richard ness and a person identified in that document as jess in the date annual business document mr vlock also set forth analyses of the strengths and weaknesses of the opportunities for and the threats to mr vlock and richard ness in that document mr vlock did not assign any tasks or goals to vlock and hammond or to ms vlock acting on behalf of vlock and hammond and did not indicate that vlock and hammond or ms vlock acting on behalf of vlock and hammond was to assist mr vlock richard ness or jess in achieving any of the goals and objectives that mr vlock set forth in that document for each of them during an unidentified individual prepared two docu- ments business potential documents each of which was entitled assess your business potential repport sic - joe vlock clu chfc vlock hammond each of those titles contained the only reference to vlock and hammond in each of those documents each of the business potential documents contained several statements that were addressed directly to mr vlock including the following joe here is my summary of your needs for coaching and activities to go to the next level all of these actions and systems could be set up through customized coaching overview of actions needed and your coaching needs clear goals for year and quarter clear marketing systems target market busi- ness estate build strong client centers of influence use your speaking skills better staff utilization train jean to be your marketing coordinator polish your office systems have less ser- vice interruptions better time management plan and coordinate your day week and month deal with your time wasters 4we believe that the reference to jean is to ms vlock get out of your comfort zone stay focused on your insurance_business increase your sales activity and case size through target marketing joe good things are ahead for you and your staff you can go to the next level the reference to jean in the above-quoted statement was the only reference to ms vlock in each of the business potential documents the author of each of those documents did not indi- cate therein that each such reference was to ms vlock acting on behalf of vlock and hammond nor did the author refer in either of the business potential reports to ms vlock in such a way as to establish that if and when ms vlock were to perform services for mr vlock’s insurance_business she would be acting on behalf of vlock and hammond petitioners filed form_1040 u s individual_income_tax_return for each of their taxable years return return and return frank pechacek mr pechacek an attorney at the firm of willson pechacek p l c prepared each of those returns for petitioners petitioners attached to each of the return the return and the return schedule c profit or loss from business schedule c in each of those schedules mr vlock reported income derived from and claimed expenses with respect to mr vlock’s insurance_business 5mr pechacek is the lead attorney who represents petition- ers in this case in schedule c that petitioners attached to the return schedule c mr vlock claimed the following expenses inter alia with respect to mr vlock’s insurance_business description rent--dodge street office wages contract labor management services amount dollar_figure big_number big_number big_number the amount that mr vlock claimed as a deduction for contract labor in the schedule c included a total of dollar_figure that mr vlock reported as nonemployee compensation in respective forms 1099-misc for taxable_year that he issued to petitioners’ daughters sarina and jennifer collectively vlock daughters in those respective forms mr vlock claimed that he paid as nonemployee compensation dollar_figure and dollar_figure to sarina and jennifer respectively in schedule c that petitioners attached to the return schedule c mr vlock claimed the following expenses inter alia with respect to mr vlock’s insurance_business description rent--dodge street office wages contract labor management services amount dollar_figure big_number big_number big_number in schedule c that petitioners attached to the return schedule c mr vlock claimed the following expenses inter alia with respect to mr vlock’s insurance_business description rent--dodge street office wages management services amount dollar_figure big_number big_number the respective deductions that petitioners claimed with respect to management services in the schedule c the schedule c and the schedule c represented the respective amounts that petitioners claimed that mr vlock paid to vlock and hammond during and respectively vlock and hammond as discussed above ms vlock wanted to help mr vlock with mr vlock’s insurance_business and between around mid-2000 and the end of petitioners agreed that ms vlock was to provide to mr vlock’s insurance_business certain assistance in marketing that business and servicing some of its clients however petitioners wanted ms vlock to do so in a manner that would achieve certain tax-avoidance objectives discussed below in an attempt to achieve those objectives on date ms vlock incorporated vlock and hammond under the laws of the state of nebraska from the incorporation of vlock and hammond throughout the years at issue ms vlock was its sole stockholder and its sole director and the following individuals served as its officers jeanne m vlock angela vlock6 francis j vlock president and treasurer vice president secretary one of the tax-avoidance objectives of petitioners in having ms vlock incorporate vlock and hammond was that they did not want ms vlock to receive cash wages for the services that she was to perform for mr vlock’s insurance_business because she would have to report any such wages as income and pay tax on that income another tax-avoidance objective of petitioners in having ms vlock incorporate vlock and hammond was to have vlock and hammond pay virtually all of petitioners’ personal living ex- penses with funds which mr vlock was to pay to vlock and hammond and for which petitioners were to claim tax deductions in an attempt to bolster the chances that they would succeed in achieving their tax-avoidance objectives petitioners created a paper trail relating to vlock and hammond the purported management agreement on date mr vlock and vlock and hammond executed a document entitled management consulting agreement purported management agreement ms vlock executed that document on 6angela vlock is petitioners’ oldest child behalf of vlock and hammond the purported management agreement stated in pertinent part management services mr vlock hereby contracts with vlock and hammond to perform management and consulting services in accordance with the terms and conditions set forth in this agreement vlock and hammond will consult with mr vlock concerning matters related to the management and operation of mr vlock’s insurance_business his financial policies and generally any matter aris- ing out of the business affairs of mr vlock the management services shall include but not be limited to advice and services regarding marketing account- ing technical and computer support and personnel matters the management services regarding personnel matters shall include advice regarding employment control supervision hiring and discharge of employees and independent contractors hired by mr vlock vlock and hammond may provide advice with respect to employee_benefits and enter into negotia- tions regarding same on behalf of mr vlock vlock and hammond will also provide advice with re- spect to the purchase and or lease of equipment and supplies relating to mr vlock’s business payment to consulting company mr vlock shall pay vlock and hammond the sum of dollar_figure sic per month on or before the first day of each month mr vlock shall not be required to pay any other fee or benefit to vlock and hammond for services rendered vlock and hammond may submit reasonable out-of-pocket expenses from time to time to mr vlock which will be reimbursed only upon mr vlock ’s approval duties of consulting company vlock and hammond shall furnish consulting and management services and render advice to mr vlock at all times reasonably requested by mr vlock subject however to the following conditions g vlock and hammond shall provide ade- quate office space office equipment and furnishings general liability insurance all office supplies adequate office staff all telephone and reception services all reason- able subscriptions and all postage corre- spondence materials and typing services to mr vlock in arriving at the dollar_figure amount stated in sec_3 quoted above of the purported management agreement neither mr vlock nor ms vlock consulted an accountant business manager or compensation expert however ms vlock consulted mr pechacek the attorney whom petitioners retained for the purpose of assist- ing ms vlock in incorporating vlock and hammond and drafting certain documents for it including inter alia the purported management agreement on date mr vlock and vlock and hammond exe- cuted an amendment amendment to the purported management agreement that amendment reduced the amount stated in sec_3 of that purported agreement from dollar_figure per month to dollar_figure per month 7the record does not establish what mr pechacek who was the preparer of petitioners’ return return and return and who is the lead attorney representing petitioners in this case see supra note told ms vlock when she consulted him before the commencement of the trial in this case peti- tioners waived any potential conflicts of interest regarding mr pechacek who was not called as a witness at that trial at the times indicated mr vlock paid to vlock and hammond the following amounts mr vlock’s payments to vlock and hammond amount time date date date date date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure 8the record does not establish the days in all of the months during the years at issue on which mr vlock made payments to vlock and hammond 9petitioners concede that they are unable to establish that mr vlock made all of the payments to vlock and hammond that they claimed as the respective deductions in the schedule c the schedule c and the schedule c they also concede that during each of the years at issue mr vlock paid to vlock and hammond a total amount that was less than the annual total of the monthly amount stated in sec_3 of the purported management agreement and the amount that petitioners claimed as a deduction for management services in schedule c included with the return that they filed for each of those years date date date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure date date date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure the purported employment agreement on date ms vlock and vlock and hammond executed a document entitled employment agreement purported employment agreement ms vlock executed that document both in her indi- vidual capacity and in her capacity as president of vlock and hammond the purported employment agreement stated in pertinent part an agreement made between jeanne m vlock of omaha nebraska herein referred to as employee and vlock hammond inc whose principal place of busi- ness is located pincite south 167th circle omaha nebraska petitioners’ residence herein referred to as employer sec_1 employment employer hereby employs engages and hires em- ployee as an operational supervisor and monitor of a portion of employer’s business and employee hereby accepts and agrees to such hiring engagement and employment subject_to the general supervision and pursuant to the orders advice and direction of em- ployer because of certain necessities required for the proper performance of the duties which the employee must perform for the employer under this agreement and because of the benefits and conveniences accruing to the employer by having the employee residing on busi- ness premises of the employer the employee shall be required to live in the housing furnished by the em- ployer on the business_premises petitioners’ resi- dence of the employer sec_3 term of employment the term of this agreement shall be a period of one year commencing date and terminating date sic subject however to prior termina- tion as herein provided at the expiration date of date3 alteration in original this agreement shall be considered renewed for regular periods of one year provided neither party submits a notice of termi- nation section specific description of certain duties while at all times the employee will be subject_to such additional duties and services as may be re- quired by the employer the following are a list of certain specific duties and responsibilities employee ms vlock shall have in performing services for the employer the employee in performing these services shall be on call twenty-four hours a day except for reasonable vacations as the employer may allow duties and responsibilities are to be performed at the loca- tion as directed by the employer above to constantly be present in the area of responsibility to deter and guard against vandalism and theft of equip- ment tools buildings and other prop- erty of the employer to maintain watch over the property of the employer so as to discover and re- port any damage to any of the employer’s property from wind fire freezing or other catastrophes and to take any other action if possible to minimize said losses to be present on the premises so as to immediately detect and report any inter- ruption of electrical service to the facilities of the employer so as to minimize the possibility of any losses to monitor the performance and activi- ties of other employees of the employer working on the premises and report to the employer concerning their activi- ties to provide assistance to other employees of the employer in case of a breakdown or emergency while operating on the property of the employer to be present to alert other designated employees of shipments of materials being received by employer the purported employment agreement contained a section entitled compensation of employee that stated sec_4 compensation of employee employer vlock and hammond shall pay employee ms vlock and employee shall accept from employer in full payment for employee’s services hereunder minimum compensation at the rate of to be determined later dollars dollar_figure_______ per year payable ________ not- withstanding any language to the contrary employer in its sole discretion may pay employee additional com- pensation from time to time at no time during the years at issue did ms vlock or vlock and hammond determine a rate of compensation to be paid to ms vlock as stated in sec_4 of the purported employment agreement vlock and hammond’s board_of directors on date vlock and hammond held a meeting janu- ary meeting of its board_of directors vlock and hammond board whose only member was ms vlock the minutes of that meeting stated inter alia that the vlock and hammond board elected officers of vlock and hammond adopted the bylaws of vlock and hammond designated first westroads bank as vlock and hammond’s depository_institution required that 10the phrase to be determined later was handwritten in a blank underlined space in sec_4 of the purported employment agreement vlock and hammond’s officers and director use their best efforts to operate vlock and hammond in such a manner that stock of vlock and hammond would qualify as stock under sec_1244 ac- cepted ms vlock’s offer to purchase stock of vlock and hammond and issued to her a certificate representing the number of shares that she purchased made an election under sec_248 with respect to vlock and hammond’s organizational_expenses authorized ms vlock to pay any expenses resulting from the organization of vlock and hammond and adopted a nondiscrim- inatory medical and dental reimbursement plan the minutes of the date meeting did not reflect that the vlock and hammond board discussed at that meeting the purported management agreement and the purported employment agreement that vlock and hammond had executed on the date of that meeting nor did those minutes reflect that the vlock and hammond board discussed at that meeting the nature or the extent of the services that the purported management agreement stated vlock and hammond was to provide to mr vlock’s insurance_business and that the purported employment agreement stated ms vlock was to provide to vlock and hammond during any of the years at issue on date vlock and hammond held a joint meeting of stockholders of vlock and hammond and the vlock and hammond board date meeting the minutes of that meeting stated inter alia that the vlock and hammond board elected officers of vlock and hammond those minutes did not reflect that the vlock and hammond board discussed at the date meeting the purported management agreement or the purported employment agreement nor did the minutes of that meeting reflect that the vlock and hammond board discussed at that meeting the nature or the extent of the services that the purported management agreement stated vlock and hammond was to provide to mr vlock’s insurance_business and that the purported employment agreement stated ms vlock was to provide to vlock and hammond during any of the years at issue the minutes of the date meeting did not reflect that the vlock and hammond board discussed at that meeting that during mr vlock had failed to pay or had paid late certain of the amounts stated in sec_3 of the purported management agreement on date vlock and hammond held a joint meeting of stockholders of vlock and hammond and the vlock and hammond board date meeting the minutes of that meeting stated inter alia that the vlock and hammond board elected officers of vlock and hammond those minutes did not reflect that the vlock and hammond board discussed at the date meeting the purported management agreement or the purported employment agreement nor did the minutes of that meeting reflect that the vlock and hammond board discussed at that meeting the nature or the extent of the services that the purported management agreement stated vlock and hammond was to provide to mr vlock’s insurance_business and that the purported employment agreement stated ms vlock was to provide to vlock and hammond during any of the years at issue the minutes of the date meeting did not reflect that the vlock and hammond board discussed at that meeting that during mr vlock had failed to pay or had paid late certain of the amounts stated in sec_3 of the purported management agreement or the purported employment agreement on date vlock and hammond held a joint meeting of stockholders of vlock and hammond and the vlock and hammond board date meeting the minutes of that meeting stated inter alia that the vlock and hammond board elected officers of vlock and hammond those minutes did not reflect that the vlock and hammond board discussed at the date meeting the purported management agreement or the purported employment agreement nor did the minutes of that meeting reflect that the vlock and hammond board discussed at that meeting the amendment that vlock and hammond had executed on the date of that meeting the minutes of the date meeting did not reflect that the vlock and hammond board dis- cussed at that meeting the nature or the extent of the services that the purported management agreement stated vlock and hammond was to provide to mr vlock’s insurance_business and that the purported employment agreement stated ms vlock was to provide to vlock and hammond during any of the years at issue nor did those minutes reflect that the vlock and hammond board discussed at that meeting that during mr vlock had failed to pay or had paid late certain of the amounts stated in sec_3 of the purported management agreement certain payments made by vlock and hammond consistent with petitioners’ tax-avoidance objectives vlock and hammond did not pay at any time during any of the years at issue any cash wages to ms vlock11 and paid during each of those years virtually all of petitioners’ personal living_expenses with funds which mr vlock paid to vlock and hammond and for which petitioners claimed tax deductionsdollar_figure certain payments made by vlock and hammond relating to petitioners’ residence on date vlock and hammond and petitioners executed a document entitled real_estate contract-installments 11from until the time of the trial in this case vlock and hammond did not file form_941 employer’s quarterly federal tax_return for any quarter or form_940 employer’s annual federal unemployment futa_tax return for any taxable_year and did not issue any form_w-2 or form 1099-misc 12the parties stipulated the amounts of the personal ex- penses of petitioners that vlock and hammond paid during each of the calendar years and even though vlock and hammond had a taxable_year ending on november as for certain payments that vlock and hammond made to sarina discussed below the parties stipulated the amounts that vlock and hammond paid to her during each of its taxable years ended date through real_estate installment document that document stated in pertinent part it is agreed thi sec_1st day of january by and between f joseph vlock and jeanne m vlock husband and wife of the county of douglas state of iowanebraska alteration in original sellers and vlock hammond inc of the county of douglas state of iowanebraska alteration in original buyers that the sellers as in this contract provided agree to sell to the buyers and the buyers in consid- eration of the premises hereby agree with the sellers to purchase the following described real_estate situ- ated in the county of douglas state of iowanebraska alteration in original to-wit lot twenty-five pacific heights replat i a subdivision in douglas county nebraska petitioners’ residence upon the terms and conditions following total purchase_price the buyers agree to pay for said property the total of dollar_figure due and payable as follows the sum of dollar_figure principal and interest per month commencing with the first payment due on febru- ary in the sum of dollar_figure principal and interest on the first day of each and every month thereafter until all principal and interest is paid in full interest shall accrue at the rate of per annum buyer shall have the option to prepay in full or in part at any time without penalty the real_estate installment document was filed with the recorder of deeds for omaha nebraska at no time did petitioners execute a deed in favor of vlock and hammond with respect to petitioners’ residence petitioners continued to reside in petitioners’ residence after executing the real_estate installment documentdollar_figure when petitioners and vlock and hammond executed the real_estate installment document petitioners’ residence was subject_to a mortgage held by citimortgage at no time did petitioners notify citimortgage that they had executed the real_estate installment document vlock and hammond did not make all of the monthly payments to petitioners that the real_estate installment document stated it was to make instead vlock and hammond paid to petitioners the following amounts on the dates indicated 13on date petitioners and vlock and hammond exe- cuted a document entitled warranty deed-joint tenancy warranty deed that deed stated in pertinent part for the consideration of dollar_figure dollar s vlock hammond inc and f joseph vlock and jeanne m vlock do hereby convey to freddie j thayer and connie l thayer lot twenty-five pacific heights replat i a subdivision as surveyed platted and recorded in douglas county nebraska petitioners’ residence the warranty deed was recorded with the recorder of deeds in omaha nebraska peabody title escrow co prepared a seller’s closing statement that identified petitioners as the sellers of petitioners’ residence and indicated that after accounting for all necessary adjustments petitioners received dollar_figure in cash from the sale of petitioners’ residence date date date date date date date amount dollar_figure big_number big_number big_number big_number big_number total dollar_figure date date date date date date date date date dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure date date date date date date date date date date date date dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure we shall refer to the foregoing amounts that vlock and hammond paid to petitioners as the real_estate installment document payments in addition to the payments described above during each of the years at issue vlock and hammond paid virtually all of the expenses relating to petitioners’ residence those expenses included the following amounts that vlock and hammond paid during the years indicated for expenses for real_property_taxes repairs and improvements eg a sprinkler system pest management a refrigerator and other appliances hardware and other supplies plumbers and other home repairmen carpet cleaning and contrac- tors housecleaning services landscaping services bottled water service and all utilities ie electric gas water and sewer service cable television and internet access and tele- phone service category real_property_taxes repairs and improvements sprinkler system pest management appliances hardware and supplies repairmen carpet cleaning contractors other items housecleaning services landscaping services bottled water service utilities electric gas water and sewer cable television and internet access telephone service amount_paid during dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure -- -- dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- we shall refer to the foregoing amounts that vlock and hammond paid for virtually all of the expenses relating to petitioners’ residence as the personal_residence expenses during each of the years at issue vlock and hammond also paid to maintain cellular telephone service for petitioners during and vlock and hammond paid dollar_figure dollar_figure and dollar_figure respectively for that service we shall refer to the foregoing amounts that vlock and hammond paid for cellular telephone service as the cellular telephone expenses certain payments made by vlock and hammond relating to food during each of the years at issue ms vlock purchased food at area grocery stores including inter alia bakers grocery store albertsons grocery store and hy vee grocery store during each of those years vlock and hammond reimbursed ms vlock for the purchases of food that she made during each such year ms vlock used the food for which vlock and hammond paid to prepare meals for her family and friends during and vlock and hammond reimbursed ms vlock dollar_figure dollar_figure and dollar_figure respectively for the food that she purchased during those years we shall refer to the foregoing amounts that vlock and hammond reimbursed ms vlock for food that she purchased as the reimbursed food expenses certain payments made by vlock and hammond relating to medical and dental expenses on date vlock and hammond and ms vlock executed a document entitled nondiscriminatory medical and dental reim- bursement plan that document stated in pertinent part the corporation vlock and hammond agrees to reimburse you ms vlock for all reasonable medical and dental expenses up to the sum of dollar_figure in any fiscal_year which you ms vlock and or members of your immediate_family may incur except such expenses which are covered and are reimbursable to you from any medi- cal dental health and or accident insurance_policy insuring you and or members of your immediate_family during each of the years at issue vlock and hammond reim- bursed ms vlock for the amounts that petitioners paid as premiums for a health insurance plan issued by new york life to mr vlock nyl health plan that he maintained to cover himself and his family copayments to health care providers pursuant to the nyl health plan and premiums for two long- term care insurance plans covering mr vlock and two such plans covering ms vlockdollar_figure we shall refer collectively to the fore- going amounts that vlock and hammond reimbursed ms vlock as the reimbursed medical_expenses certain payments made by vlock and hammond relating to educational expenses on date vlock and hammond adopted a document entitled educational_assistance_plan educational_assistance document that document stated in pertinent part article ii -- definitions dollar_figure benefits means the direct payment or reimburse- ment of covered costs incurred by a participant for educational courses dollar_figure covered costs means the tuition fees and similar payments and the cost of books paid for or incurred by a participant in taking an educational course 14the record does not establish the total amount that vlock and hammond reimbursed ms vlock during each of the years at issue as discussed below vlock and hammond claimed deductions for reimbursed medical_expenses of dollar_figure dollar_figure and dollar_figure in the returns that it filed for its taxable years ended date and respectively dollar_figure educational course means any course taken by a participant at an accredited institution except for a course that instructs the participant in any sport game or hobby dollar_figure participant means any employee or former em- ployee who has satisfied the eligibility requirements of sec_3 article iii -- eligibility dollar_figure every employee who has completed one year_of_service on the effective date of the plan and every former employee shall automatically become a partici- pant in the plan on that date each other employee shall become a participant in the plan on the first day of the plan_year after he has completed one year_of_service article iv -- benefits dollar_figure every participant in the plan shall be eligible to receive benefits under the plan for covered costs incurred by the participant subject_to the limitations of article v article v -- limitations on benefits dollar_figure a participant may not receive more than dollar_figure in benefits under the plan for the year in accordance with code sec_127 article vii -- named fiduciary and plan_administrator dollar_figure jeanne m vlock is hereby designated as the plan_administrator and named fiduciary during none of vlock and hammond’s taxable years ended date and was sarina an employee or a former employee of vlock and hammond as defined in the educa- tional assistance document as a result sarina was not eligible during any of those years to receive any benefits under that document nonetheless vlock and hammond paid to sarina dollar_figure dollar_figure and dollar_figure during its taxable years ended date and respectivelydollar_figure we shall refer to the foregoing amounts that vlock and hammond paid to sarina for tuition and other educational expenses as the educational assis- tance expenses certain payments made by vlock and hammond relating to petitioners’ automobiles on date petitioners executed a document entitled installment_sale agreement lexus sale document that docu- ment stated the undersigned does hereby sell and transfer to vlock hammond inc all of their right title and interest to the following lexus automobile price dollar_figure interest rate number of payments 15from around date to around date sarina was a student at the university of kansas during that time sarina’s tuition room and board book and other expenses at that university were approximately dollar_figure a year monthly payment amount dollar_figure dated date from date through around the summer of mr vlock was the primary user of the lexus automobile during that time mr vlock used that automobile for both business and personal purposes on date petitioners executed another document entitled installment_sale agreement suburban sale document dollar_figure that document stated the undersigned does hereby sell and transfer to vlock hammond inc all of their right title and interest to the following suburban automobile price dollar_figure interest rate number of payments 16the record does not establish whether vlock and hammond made any of the payments stated in the lexus sale document however as discussed below vlock and hammond claimed deductions for depreciation with respect to the lexus automobile of dollar_figure dollar_figure and dollar_figure in the returns that it filed for its taxable years ended date and respectively 17the parties stipulated that petitioners executed the suburban sale document on date that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that petitioners executed the suburban sale document on date annual payment amount dollar_figure due on date date and date dated date during the years at issue ms vlock was the primary user of the suburban automobile during those years ms vlock used that automobile for both business and personal purposes on date vlock and hammond purchased a lexus automobile for dollar_figure from date through the end of mr vlock was the primary user of that automobiledollar_figure vlock and hammond’s tax returns vlock and hammond filed form_1120 u s_corporation income_tax return form_1120 for its taxable years ended date corporate return date corporate return and date corporate return during each of those taxable years vlock and hammond derived all of its gross_receipts from payments that mr vlock made to vlock and hammond during each such year in its forms for its taxable years ended date through 18the record does not establish whether vlock and hammond made any of the payments stated in the suburban sale document however as discussed below vlock and hammond claimed a deduc- tion under sec_179 with respect to the suburban automobile of dollar_figure in the return it filed for its taxable_year ended date 19the record does not disclose whether mr vlock used the lexus automobile for business purposes personal purposes or both vlock and hammond reported the following amounts as gross re- ceipts for the year indicated taxable_year ended date date date amount dollar_figure 1big_number big_number 1in the schedule c petitioners claimed a deduction for management services of dollar_figure the record does not establish why there is a dollar_figure discrepancy between that amount and the amount that vlock and hammond reported as gross_receipts in the corporate return in its forms for its taxable years ended date through vlock and hammond claimed deductions for each of those years for inter alia the personal_residence expenses the cellular telephone expenses the reimbursed food expenses the reimbursed medical_expenses and the educational_assistance expenses as follows 20see supra note description reimbursed medical_expenses other expenses insurance real_property_taxes repairs and maintenance telephone utilities janitorial interest included in real_estate installment document payments educational_assistance expenses reimbursed food expenses cellular telephone expenses deductions claimed for the taxable_year ended dollar_figure -- big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number -- big_number big_number -- big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number vlock and hammond attached form_4562 depreciation and amortization to the corporate return the corporate return and the corporate return in those forms vlock and hammond claimed the following depreciation_deductions and sec_179 expenses with respect to inter alia petitioners’ residence certain of the personal_residence ex- penses the lexus automobile the lexus automobile and the suburban automobile description sec_179 expense deduction macrs deductions for assets placed_in_service in prior tax years listed property4 amount claimed for the taxable_year ended 1dollar_figure -- 2dollar_figure big_number big_number 3dollar_figure big_number big_number big_number 1the sec_179 expense deduction claimed in the corporate return consisted of claimed expenses of dollar_figure for the suburban automobile dollar_figure that vlock and hammond paid for a sprinkler system installed at petitioners’ residence and dollar_figure described as doors 2the sec_179 expense deduction claimed in the corporate return was with respect to the lexus automobile 3the macrs deductions claimed in the and corporate returns included dollar_figure that vlock and hammond claimed as depreciation on petitioners’ residence 4the listed_property deduction represented depreciation on the lexus automobile that vlock and hammond claimed it used for business purposes percent of the time during the summer of vlock and hammond sold the lexus automobile to petitioners’ daughter sarina vlock and hammond reported that sale in form_4797 sales of business property form that it attached to the corporate return as follows description gross_sales price depreciation allowed_or_allowable since acquisition_cost or other basis plus improvements and expense of sale gain_or_loss amount 1dollar_figure big_number big_number big_number 1the record does not establish whether sarina paid to vlock and hammond the dollar_figure that it reported as the gross_sales price of the lexus automobile in form_4797 that it attached to the corporate return in the corporate return vlock and hammond did not report any amount as recapture_of_depreciation with respect to the sale of the lexus automobile to sarina vlock and hammond attached schedule l balance sheets per books to the corporate return the corporate return and the corporate return in each of those schedules vlock and hammond reported the following total_amounts of loans to stockholders outstanding at the beginning and end of each of those taxable years taxable_year ended date date date loan balance at beginning of year dollar_figure big_number big_number loan balance at end of year dollar_figure big_number big_number respondent’s examinations of petitioners and vlock and hammond in date respondent commenced an examination of petitioners’ taxable years through and vlock and hammond’s taxable years ended date through on date respondent sent to vlock and hammond two letters no-change letters one pertaining to its two taxable years ended date and and the other pertaining to its taxable_year ended date in each of those letters respondent notified vlock and hammond that respondent had completed the examination of your tax_return for the year s to which each letter pertained and that respondent made no changes to your reported tax for those years on date respondent issued to petitioners a notice_of_deficiency with respect to their taxable years through notice in that notice respondent determined inter alia that the payments that mr vlock made to vlock and hammond during each of those years and for which petitioners claimed a deduction for each such year are not deductible under sec_162 for each of those year sec_21 and that the amounts that mr vlock paid to the vlock daughters during are not deductible under sec_162 for that year in the notice respondent also determined that petitioners are liable for each of their taxable years at issue for the accuracy-related_penalty under sec_6662 opinion petitioners bear the burden of proving that the determina- tions in the notice that remain at issue are erroneousdollar_figure see rule a 290_us_111 21in the notice respondent advanced an alterna- tive determination with respect to constructive dividends see infra note 22petitioners do not claim that the burden_of_proof shifts to respondent under sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under that section before turning to the issues presented we shall address the testimonial evidence on which petitioners rely to satisfy their burden_of_proof with respect to each of those issuesdollar_figure that testimonial evidence consists of the respective testimonies of mr vlock and ms vlock we found the testimony of mr vlock to be in certain mate- rial respects questionable vague self-serving and or evasive we shall not rely on mr vlock’s testimony to establish petitioners’ respective positions with respect to the issues to which that testimony pertained during ms vlock’s testimony she acknowledged that peti- tioners had the following tax-avoidance objectives in having her incorporate vlock and hammond petitioners did not want ms vlock to receive cash wages for the services that she was to perform for mr vlock’s insurance_business because she would have to report any such wages as income and pay tax on that income and petitioners wanted vlock and hammond to pay virtually all of petitioners’ personal living_expenses with funds which mr vlock was to pay to vlock and hammond and for which petitioners were to claim tax deductions we found the remaining testimony of ms vlock to be in certain material respects questionable vague and or self-serving we shall not rely on ms vlock’ sec_23petitioners also rely on certain documentary_evidence to satisfy their burden_of_proof with respect to the issues pre- sented we shall address that documentary_evidence below remaining testimony to establish petitioners’ respective posi- tions with respect to the issues to which that testimony per- tained claimed deductions for mr vlock’s payments at issue to vlock and hammond it is the position of petitioners that mr vlock’s payments to vlock and hammond during each of the years at issue are deductible under sec_162 for each of those years in support of that position petitioners argue that respondent may not deny them the deductions that they are claiming for those payments because when respondent issued the no-change letters to vlock and hammond respondent acknowledged that those payments are income to vlock and hammond and that therefore they are deductible by petitioners we reject petitioners’ argument about the no-change letters that respondent issued to vlock and hammond those no-change letters did not contain a determination by respondent that mr vlock’s payments to vlock and hammond during each of the years at issue are includible in vlock and hammond’s incomedollar_figure in the no- change letters in question respondent notified vlock and hammond that respondent had completed the examination of your tax_return and made no changes to your reported tax 24see miller v commissioner tcmemo_2001_55 respondent could have made changes to vlock and hammond’s taxable years ended date through even after respondent issued to vlock and hammond the respective no-change letters in question pertaining to those taxable yearsdollar_figure we conclude that petitioners may not rely on those no-change letters to establish that mr vlock’s payments to vlock and hammond during each of the years at issue are includible in vlock and hammond’s income let alone that respondent had determined that those payments are deductible by petitioners for each of those yearsdollar_figure in further support of their position that mr vlock’s payments to vlock and hammond during each of the years at issue are deductible under sec_162 for each of those years petitioners argue that after acquiring the additional cli- ents mr vlock decided that he needed additional assistance in order to maintain and improve mr vlock’s insurance_business 25the commissioner of internal revenue generally may issue a notice_of_deficiency to a taxpayer for a taxable_year of the taxpayer even after issuing to that taxpayer a no-change letter pertaining to the same taxable_year see 64_tc_700 affd without published opinion 552_f2d_368 5th cir 16_tc_725 petitioners do not assert that that general_rule does not apply in this case 26petitioners could have avoided a potential whipsaw situa- tion for themselves and vlock and hammond by having vlock and hammond file protective claims for refund for each of its taxable years ended date through on the ground that vlock and hammond did not have any income during each of those years petitioners apparently chose not to file any such claims ms vlock incorporated vlock and hammond for the purpose of providing that assistance to mr vlock’s insurance_business during each of the years at issue vlock and hammond pursu- ant to the purported management agreement provided to mr vlock’s insurance_business certain assistance with respect to marketing and client servicing during each of the years at issue mr vlock made mr vlock’s payments to vlock and hammond in exchange for vlock and hammond’s services and the amount that mr vlock paid to vlock and hammond during each of the years at issue for its services was reasonable it is the position of respondent that mr vlock’s payments to vlock and hammond during each of the years at issue are not deductible under sec_162 for each of those yearsdollar_figure that is because according to respondent during the years at issue joseph vlock and vlock and hammond inc executed a management_contract whereby mr vlock paid dollar_figure a month and most of and later reduced to dollar_figure a month in date for alleged manage- ment and consulting services 27consistent with the notice respondent argues in the alternative that if we were to find that petitioners are entitled to deduct under sec_162 for each of their taxable years through mr vlock’s payments to vlock and hammond during each of those years certain payments that vlock and hammond made for petitioners’ personal expenses and certain disbursements that vlock and hammond made on their behalf are includible as constructive dividends in petitioners’ gross_income for each of those years in the light of our holding below that petitioners are not entitled to deduct under sec_162 for each of their taxable years through mr vlock’s payments to vlock and hammond during each of those years we need not address respondent’s alternative argument petitioners deducted the management fees joseph vlock paid to vlock and hammond inc in the amounts of dollar_figure and and dollar_figure on their income_tax returns vlock and hammond inc utilized mr vlock’s payments as a source of funds to pay peti- tioners personal living_expenses petitioners planned this transaction to create a device to deduct their personal living_expenses mr vlock’s payments to vlock and hammond inc are not deductible business_expenses in order to carry their burden of proving that mr vlock’s payments to vlock and hammond during each of the years at issue are deductible under sec_162 for each of those years petitioners must show that those payments are ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see sec_162 in order to establish that mr vlock’s payments to vlock and hammond during each of the years at issue are ordinary and necessary expenses for each of those years petitioners must show that those pay- ments constituted salaries or other compensation_for per- sonal services actually rendered sec_1_162-7 income_tax regs and were reasonable see id in order to establish that mr vlock’s payments to vlock and hammond during each of the years at issue were compensation_for services that vlock and hammond in fact rendered to mr vlock’s insurance_business petitioners must show that mr vlock made those payments during each of those years for services that vlock and hammond not ms vlock in her individual capacity in fact rendered to that business in order to establish that mr vlock’s payments to vlock and hammond during each of the years at issue were reason- able petitioners must show that those payments during each of those years constituted only such amount as would ordinarily be paid for like services by like enterprises under like circum- stances sec_1_162-7 income_tax regs in an attempt to establish that during each of the years at issue vlock and hammond in fact rendered services to mr vlock’s insurance_business petitioners rely on the respective testimo- nies of mr vlock and ms vlock and certain documentary_evidence as we stated above we shall not accept those testimonies to establish petitioners’ contention that during each of the years at issue vlock and hammond in fact performed services for mr vlock’s insurance_business with respect to the documentary_evidence on which petitioners rely that evidence includes the purported management agreement the purported employment agree- ment the vlock insurance_business annual business documents and the business potential documents we turn first to the purported management agreement the purported management agreement is a self-serving attempt by petitioners to create a paper trail to bolster the chances that they would succeed in achieving their tax-avoidance objectives petitioners have not shown that that purported agreement has any economic reality beyond tax planning on the record before us we find that the purported management agreement does not estab- lish that during each of the years at issue mr vlock made mr vlock’s payments to vlock and hammond for services that vlock and hammond in fact rendered during each of those years to mr vlock’s insurance_business under that purported agreement we turn next to the purported employment agreement that agreement is another self-serving attempt by petitioners to create a paper trail to bolster the chances that they would succeed in achieving their tax-avoidance objectives petitioners have not shown that that purported agreement has any economic reality beyond tax planning on the record before us we find that the purported employment agreement does not establish that during each of the years at issue ms vlock performed any ser- vices for vlock and hammond under that purported agreement we turn next to the vlock insurance_business annual business documents on which petitioners rely the date annual business document second page was entitled joe vlock business plan performed by vlock hammond and stated specific goals for chairman’s council recreation time family education consistent growth prioritize phone list keep notes in file neat clean up files workable plan creative time time management the date annual business document second page was the only page on which mr vlock referred in the date annual business document to vlock hammond dollar_figure we believe that mr vlock’s inclusion of vlock hammond in the title of the date annual business document second page was a part of petition- ers’ effort to create a paper trail to bolster the chances that they would succeed in achieving their tax-avoidance objectives in the date annual business document mr vlock did not set forth any specific goals that he expected vlock and hammond to accomplish or any specific tasks that he expected vlock and hammond to perform with respect to mr vlock’s insurance busi- nessdollar_figure on the record before us we find that the date annual business document does not establish that during any of the years at issue vlock and hammond in fact rendered services to mr vlock’s insurance_business 28see supra note 29we note that certain of the goals that mr vlock set forth in the date plan such as creative time and recre- ation time family do not appear to be related at all to mr vlock’s insurance_business in the date annual business document mr vlock did not refer to vlock and hammond instead mr vlock referred in that document to jeanne ie ms vlock the following four times in a section entitled opportunities mr vlock stated that jeanne is committed to co-ordinate all marketing and case preparation and public relations with clients in a section entitled threats mr vlock asked can joe jeanne work together and in a section entitled key strategies for planning year mr vlock stated a that he was to spend hours with jeanne coordinating monthly seminars case presenta- tions and client appreciation workshops and b jeanne to coordinate center of influence appointments mr vlock did not indicate in the date annual business document that the four references in that document to jeanne were to ms vlock acting on behalf of vlock and hammond nor did mr vlock refer in the date annual business document to jeanne in such a way as to establish that if and when ms vlock were to perform services for mr vlock’s insurance_business she would be acting on behalf of vlock and hammond on the record before us we find that the date annual business document does not establish that during any of the years at issue vlock and hammond in fact rendered services to mr vlock’s insurance_business in fact that document tends to show that during ms vlock performed services for mr vlock’s insurance_business in her individual capacity and not on behalf of vlock and hammonddollar_figure in the date annual business document mr vlock did not refer to vlock and hammond or to ms vlock in that docu- ment mr vlock set forth goals and objectives for mr vlock richard ness and a person identified in that document as jess in the date annual business document mr vlock also set forth analyses of the strengths and weaknesses of the opportuni- ties for and the threats to mr vlock and richard ness in that document mr vlock did not assign any tasks or goals to vlock and hammond or to ms vlock acting on behalf of vlock and hammond and did not indicate that vlock and hammond or ms vlock acting on behalf of vlock and hammond was to assist mr vlock richard ness or jess in achieving any of the goals and objectives that mr vlock set forth in that document for each of them on the record before us we find that the date annual busine sec_30like the date annual business document the min- utes of the meetings of the vlock and hammond board also tend to show that during each of the years at issue vlock and hammond did not in fact render services to mr vlock’s insurance_business none of those minutes indicated that the vlock and hammond board discussed the purported management agreement the amendment the purported employment agreement the services that the pur- ported management agreement stated that vlock and hammond was to provide to mr vlock’s insurance_business or the services that the purported employment agreement stated ms vlock was to provide to vlock and hammond on the record before us we find that the minutes of the meetings of the vlock and hammond board do not establish that vlock and hammond in fact rendered services during any of the years at issue to mr vlock’s insurance busi- ness document does not establish that during any of the years at issue vlock and hammond in fact rendered services to mr vlock’s insurance_business we turn finally to the business potential documents on which petitioners rely to establish that during each of the years at issue vlock and hammond in fact rendered services to mr vlock’s insurance_business both of those documents were entitled assess your business potential repport sic - joe vlock clu chfc vlock hammond each of those titles contained the only reference to vlock and hammond in each of those documents each of the business potential documents contained several statements that were addressed directly to mr vlock including the following joe here is my summary of your needs for coaching and activities to go to the next level all of these actions and systems could be set up through customized coaching overview of actions needed and your coaching needs clear goals for year and quarter clear marketing systems target market busi- ness estate build strong client centers of influence use your speaking skills better staff utilization train jean to be your marketing coordinator polish your office systems have less ser- vice interruptions better time management plan and coordinate your day week and month deal with your time wasters 31see supra note get out of your comfort zone stay focused on your insurance_business increase your sales activity and case size through target marketing joe good things are ahead for you and your staff you can go to the next level the reference to jean in the above-quoted statement was the only reference to ms vlock in each of the business potential documents the author of each of those documents did not indi- cate therein that each such reference was to ms vlock acting on behalf of vlock and hammond nor did the author refer in either of the business potential reports to ms vlock in such a way as to establish that if and when ms vlock were to perform services for mr vlock’s insurance_business she would be acting on behalf of vlock and hammond except for the title of each of the business potential documents that referred to vlock and hammond none of those documents suggests that the author of each of those documents who is not identified in the record understood that mr vlock was using or intended to use the services of vlock and hammond to achieve the goals and objectives identified in those docu- ments moreover we doubt that that author was the individual who included the reference to vlock and hammond in each of those titles we believe that petitioners may have altered the title of each of the business potential documents to include a refer- ence to vlock and hammond in order to bolster the chances that they would succeed in achieving their tax-avoidance objectives on the record before us we find that the business potential documents do not establish that during any of the years at issue vlock and hammond in fact rendered services to mr vlock’s insurance_business in fact those documents tend to show that during ms vlock performed services for mr vlock’s insur- ance business in her individual capacity and not on behalf of vlock and hammond based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that during each of the years at issue vlock and hammond in fact rendered services to mr vlock’s insurance_business on that record we further find that petitioners have failed to carry their burden of establishing that mr vlock’s payments to vlock and hammond during each of those years consti- tuted compensation_for services that vlock and hammond in fact rendered to mr vlock’s insurance_business see sec_1_162-7 income_tax regs on the record before us we further find that petitioners have failed to carry their burden of establishing that mr vlock’s payments to vlock and hammond during each of the years at issue are ordinary and necessary expenses paid_or_incurred during each of those years in carrying on mr vlock’s insurance businessdollar_figure see sec_162 on that record we find 32assuming arguendo that we had found that mr vlock’s payments to vlock and hammond during each of the years at issue continued that petitioners have failed to carry their burden of establish- continued constituted compensation_for services that vlock and hammond in fact rendered during each of those years to mr vlock’s insurance_business on the record before us we would find that petitioners have failed to carry their burden of establishing that those payments during each of those years were what would ordinarily be paid for like services by like enterprises under like circum- stances see sec_1_162-7 income_tax regs and thus were reasonable in amount in arriving at the dollar_figure amount stated in sec_3 of the purported management agreement neither mr vlock nor ms vlock consulted an accountant business manager or compensation expert although ms vlock consulted mr pechacek the attorney whom petitioners retained for the purpose of assist- ing ms vlock in incorporating vlock and hammond and drafting certain documents for it the record does not establish what he told her mr vlock testified that in arriving at the dollar_figure amount stated in sec_3 of the purported management agreement he calculated about to dollar_figure to hire a full-time person with a tremendous amount of knowledge and that’s without benefits and then included rent supplies utilities things such as that that i’d have to provide petitioners have failed to carry their burden of establishing that during each of the years at issue it would have cost mr vlock dollar_figure to dollar_figure to hire a full-time_employee to provide to mr vlock’s insurance_business the services that ms vlock provided to it during each of the years at issue let alone that he would have paid an additional dollar_figure to dollar_figure for benefits rent supplies and utilities moreover we have found that during mr vlock paid to paul jensen the only full-time_employee of mr vlock’s insurance_business during that year total wages of dollar_figure for serving as a receptionist and for performing certain adminis- trative and secretarial tasks for that business without regard to the dollar_figure that the purported management agreement stated that mr vlock was to pay to vlock and hammond during each of the years at issue the dollar_figure that mr vlock paid to paul jensen during was the largest amount that mr vlock paid during any of those years to any individual who performed services for mr vlock’s insurance_business during any of those years further- more without regard to the dollar_figure that the purported manage- ment agreement stated that mr vlock was to pay to vlock and hammond during each of the years at issue the total compensation that mr vlock paid during all the years at issue to all individ- uals who performed services for mr vlock’s insurance_business during those years was dollar_figure ing that mr vlock’s payments to vlock and hammond during each of the years at issue are deductible under sec_162 for each of those years claimed deduction for payments to the vlock daughters it is the position of petitioners that the payments that mr vlock made during to the vlock daughters sarina and jennifer were for services that they in fact rendered to mr vlock’s insurance_business during that year and that there- fore those payments are deductible under sec_162 for that year in support of that position petitioners argue that during the vlock daughters performed certain administrative and secretarial tasks for mr vlock’s insurance_business and that during that year mr vlock paid them for performing those tasks it is the position of respondent that petitioners have not carried their burden of establishing that during the vlock daughters in fact performed any services for mr vlock’s insur- ance business in order to carry their burden of proving that the payments that mr vlock made during to the vlock daughters are deductible under sec_162 for that year petitioners must show that those payments are ordinary and necessary expenses paid_or_incurred during that taxable_year in carrying on any trade_or_business see sec_162 in order to establish that those payments are ordinary and necessary expenses for their taxable_year petitioners must show that those payments constituted salaries or other compensation_for_personal_services actually rendered dollar_figure sec_1_162-7 income_tax regs in order to do so petitioners must establish that during mr vlock made payments to the vlock daughters for services that the vlock daughters in fact rendered to mr vlock’s insurance_business in an attempt to establish that the vlock daughters in fact rendered services during to mr vlock’s insurance_business petitioners rely on mr vlock’s testimony which we have not accepted and certain documentary_evidence the documentary_evidence on which petitioners rely consists principally of a weekly calendar for calendar dollar_figure mr vlock testified that on each page of the calendar he made certain handwritten notations that showed the name s of his daughter s ie sarina and or jennifer who had worked for mr vlock’s insurance_business during each week the day s of each week on which sarina and or jennifer had worked the number of hours on such day s that sarina and or jennifer had worked and the amount of money that sarina 33in the event that we were to find that mr vlock made payments to the vlock daughters during for services that they in fact rendered during that year to mr vlock’s insurance_business respondent does not argue that those payments were not reasonable in amount see sec_1_162-7 income_tax regs 34each page of the calendar displayed the seven days of each week during and or jennifer had earned during each week there is no reli- able evidence in the record that establishes when mr vlock made the handwritten notations on the calendar relating to the vlock daughters those notations are nothing more than self- serving notations on which we are unwilling to relydollar_figure based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that during the vlock daughters in fact ren- dered services to mr vlock’s insurance_business on that record we further find that petitioners have failed to carry their burden of establishing that the payments that mr vlock made during to the vlock daughters constituted compensation_for services that they in fact rendered to mr vlock’s insurance_business see sec_1_162-7 income_tax regs on the record before us we further find that petitioners have failed to carry their burden of establishing that those payments are ordinary and necessary expenses paid_or_incurred during in carrying on mr vlock’s insurance_business see sec_162 on the record before us we find that petitioners have failed to carry their burden of establishing that the payments that mr vlock made 35we note that petitioners did not call sarina and or jennifer to testify in support of petitioners’ position that sarina or jennifer in fact rendered services during to mr vlock’s insurance_business during to the vlock daughters are deductible under sec_162 for petitioners’ taxable_year accuracy-related_penalty in the notice respondent determined that peti- tioners are liable for each of their taxable years through for the accuracy-related_penalty under sec_6662 according to respondent petitioners are liable for that penalty for each of those years because of negligence or disregard of rules or regulations under sec_6662 or a substan- tial understatement_of_tax under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of the tax shown in the tax_return sec_6662 and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reli- ance on the advice of a professional does not necessarily demon- strate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id petitioners argue that they are not liable for each of their taxable years through for the accuracy-related_penalty under sec_6662 because petitioners did not substantially understate income_tax and did not act negligently or disregard rules or regulations instead petitioners had reasonable_cause and acted in good_faith petitioners have proven that their transactions were related to legitimate business activities and were not a scheme to deduct petition- ers’ personal expenses petitioners are not liable for accuracy-related_penalties and respondent has not sustained its burden_of_proof it appears that petitioners believe that respondent has the burden_of_proof with respect to the accuracy-related_penalties at issue petitioners are wrong respondent bears only the burden of production with respect to those penalties see sec_7491 to meet respondent’s burden of production respondent must come forward with sufficient evidence showing that it is appropriate to impose the accuracy-related_penalty under sec_6662 for each of petitioners’ taxable years through see 116_tc_438 although respondent bears the burden of production with respect to the accuracy- related penalties at issue respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id we address only whether there is a substantial understate- ment in petitioners’ tax for each of the years at issue that is because resolution of that question resolves the issue of whether petitioners are liable for each of those years for the accuracy- related penalty under sec_6662 the accuracy-related_penalty that respondent determined for each of petitioners’ taxable years through is imposed on an underpayment_of_tax for each of those years that is attributable to a substantial_understatement of tax resulting principally from respondent’s determinations to disallow petitioners’ claimed deduction for mr vlock’s payments to vlock and hammond for each of those years we have sustained those determinations on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy- related penalty under sec_6662 that respondent determined for each of petitioners’ taxable years through as we understand it petitioners’ only argument in support of their position that they are not liable for each of their taxable years through for the accuracy-related_penalty is that they are entitled to the deduction that they claimed for mr vlock’s payments to vlock and hammond for each of those years as a result according to petitioners they did not understate their taxes for those respective taxable years we have found that petitioners are not entitled to those deductions on the record before us we find that petitioners have failed to carry their burden of establishing that there was no substantial_understatement of tax for each of the years at issue see sec_6662 d a a petitioners make no argument that they reasonably relied on the advice of a professional such as mr pechacek or an accoun- tant to support their claim that they had reasonable_cause for and acted in good_faith with respect to any portion of the understatement_of_tax for each of the years at issue see sec_1_6664-4 income_tax regs on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to any portion of the understatement in tax for each of the years at issue based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for each of their taxable years through for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
